ORDER
PER CURIAM.
Keyona Williams appeals from the judgment on her conviction by a jury of one count of assault in the first degree and one count of armed criminal action. Williams argues that the trial court erred in overruling her motion for judgment of acquittal at the close of the evidence because there was insufficient evidence that Williams was the person who shot the victim. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).